MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00798-CV

                 IN THE INTEREST OF A.A.M. AND J.M., children




  Appeal from the 314th District Court of Harris County. (Tr. Ct. No. 2011-00219J).


TO THE 314TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 17th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on September 8, 2014. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                   The Court orders that the appellant, Avery Juwon
             Myrick, pay all appellate costs.

                    The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 17, 2015.

              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 26, 2015
Date                                               CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT